Case 18-33967-bjh11 Doc 2444 Filed 12/27/19             Entered 12/27/19 15:58:42         Page 1 of 4



James P. Muenker
State Bar No. 24002659
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 N. St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: (214) 840-5300
Facsimile: (214) 840-5301

ATTORNEYS FOR ACCOUNTABLE
HEALTHCARE STAFFING, INC.
AND MICHAEL BRANDLEY


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                             §                   CHAPTER 11
                                                   §
SENIOR CARE CENTERS, LLC, et al.                   §            CASE NO. 18-33967-bjh-11
                                                   §              (Jointly Administered)
          DEBTORS.                                 §

                                  JOINT NOTICE OF APPEAL

       Pursuant to 18 U.S.C. § 158(a) and Federal Rules of Bankruptcy Procedure 8002 and
8003, creditors and parties-in-interest Accountable Healthcare Staffing, Inc. and Michael
Brandley (collectively, the “Appellants”) jointly give notice of their appeal of the Court’s
December 13, 2019 Findings of Fact, Conclusions of Law, and Order Confirming Third
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (the
“Confirmation Order”) [Docket No. 2376], a copy of which is attached hereto as Exhibit A.

Part 1:          Identify the Appellants

          1.     Names of Appellants:          Accountable Healthcare Staffing, Inc. and
                                               Michael Brandley

          2.     Position of Appellants in bankruptcy case that is the subject of this appeal:

                 For appeals in an adversary                   For appeals in a bankruptcy case and
                 Proceeding.                                   not in an adversary proceeding
                 ____ Plaintiff                                ____ Debtor
                 ____ Defendant                                 X Creditor(s)
                 ____ Other (describe)                         ____ Trustee
                                                               ____ Other (describe)




______________________________________________________________________________
Joint Notice of Appeal                                                                           Page 1
Case 18-33967-bjh11 Doc 2444 Filed 12/27/19            Entered 12/27/19 15:58:42       Page 2 of 4



Part 2:          Identify the subject of this appeal

          1.     Describe the judgment, order, or decree appealed from:

                 Findings of Fact, Conclusions of Law, and Order Confirming Third Amended
                 Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (the
                 “Confirmation Order”) [Docket No. 2376]

          2.     State the date on which the judgment, order, or decree was entered:

                 December 13, 2019

Part 3:          Identify the other parties to the appeal


List the names of all parties to the judgment, order, or decree appeal from and the names,
addresses, and telephone numbers of their attorneys:

Party                                              Attorneys
Appellants:

Accountable Healthcare Staffing, Inc.              James P. Muenker
                                                   State Bar No. 24002659
                                                   John D. Gaither
                                                   State Bar No. 24055516
                                                   NELIGAN LLP
                                                   325 N. St. Paul, Suite 3600
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 840-5300
                                                   Facsimile: (214) 840-5301
                                                   jmuenker@neliganlaw.com
                                                   jgaither@neliganlaw.com
Michael Brandley
                                                   James P. Muenker
                                                   State Bar No. 24002659
                                                   John D. Gaither 24055516
                                                   NELIGAN LLP
                                                   325 N. St. Paul, Suite 3600
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 840-5300
                                                   Facsimile: (214) 840-5301
                                                   jmuenker@neliganlaw.com
                                                   jgaither@neliganlaw.com




______________________________________________________________________________
Joint Notice of Appeal                                                                      Page 2
Case 18-33967-bjh11 Doc 2444 Filed 12/27/19                     Entered 12/27/19 15:58:42              Page 3 of 4



    Appellees:

    Senior Care Centers, LLC                               Trey A. Monsour
    Senior Rehab Solutions, LLC                            State Bar No. 14277200
                                                           Polsinelli PC
    HHC Portland AL, LP
                                                           2950 N. Harwood, Suite 2100
    and each of the other debtors in the above-            Dallas, Texas 75201
    captioned jointly administered bankruptcy              Telephone: (214) 397-0030
    cases1                                                 Facsimile: (214) 397-0033
                                                           tmonsour@polsinelli.com

                                                           -and-

                                                           Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                           Stephen J. Astringer (Admitted Pro Hac Vice)
                                                           Polsinelli PC
                                                           600 3rd Avenue, 42nd Floor
                                                           New York, New York 10016
                                                           Telephone: (212) 684-0199
                                                           Facsimile: (212) 684-0197
                                                           jeremy.johnson@polsinelli.com
                                                           sastringer@polsinelli.com


    The Official Committee of Unsecured Shari L. Heyen
    Creditors of Senior Care Centers, LLC, et al. Texas Bar No. 09564750
                                                  HeyenS@gtlaw.com
                                                  Greenberg Traurig, LLP
                                                  1000 Louisiana St., Suite 1700
                                                  Houston, Texas 77002
                                                  Telephone: (713) 374-3500
                                                  Facsimile: (713) 374-3505

                                                           – and –

                                                           Nancy A. Peterman
                                                           Admitted Pro Hac Vice
                                                           PetermanN@gtlaw.com
                                                           Greenberg Traurig, LLP
                                                           77 West Wacker Dr., Suite 3100
                                                           Chicago, Illinois 60601
                                                           Telephone: (312) 456-8400
                                                           Facsimile: (312) 456-8435



1
  Each of the debtors in the above-captioned jointly administered bankruptcy cases are parties to the appeal. The
names of each of the additional debtor entities are set forth on Exhibit B attached hereto, which reflects an excerpt
from the Court’s Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related Relief
[Docket No. 569].

______________________________________________________________________________
Joint Notice of Appeal                                                                                        Page 3
Case 18-33967-bjh11 Doc 2444 Filed 12/27/19          Entered 12/27/19 15:58:42      Page 4 of 4



Part 4:           Optional election to have appeal heard by District Court (applicable only in
                  certain districts)

            Not Applicable

Part 5:           Sign below



Dated: December 27, 2019                     Respectfully submitted,

                                             NELIGAN LLP

                                              /s/ James P. Muenker
                                             James P. Muenker
                                             Texas State Bar No. 24002659
                                             John D. Gaither
                                             Texas State Bar No. 24055516
                                             325 N. St. Paul, Suite 3600
                                             Dallas, Texas 75201
                                             Telephone: (214) 840-5300
                                             Facsimile: (214) 840-5301
                                             jmuenker@neliganlaw.com
                                             jgaither@neliganlaw.com

                                             ATTORNEYS FOR ACCOUNTABLE
                                             HEALTHCARE STAFFING, INC.
                                             AND MICHAEL BRANDLEY




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of December 2019 a true and correct copy of the
foregoing was served on the United States trustee, the parties to the appeal, and on all parties
receiving notice via the Court’s ECF filing system.

                                              /s/ James P. Muenker
                                             James P. Muenker




______________________________________________________________________________
Joint Notice of Appeal                                                                    Page 4
 89552v.2
